Citation Nr: 0512784	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for a skin disorder and for 
hemorrhoids.

The veteran and his spouse presented oral testimony at a 
personal hearing before a Hearing Officer at the RO in 
October 2003.  A copy of the hearing transcript is attached 
to the claims file.

The Board notes that the veteran expressed disagreement with 
the RO's October 2001 decision which denied entitlement to 
service connection for a duodenal ulcer on the basis that new 
and material evidence had not been received.  After the 
issuance of a statement of the case (SOC) which included that 
issue in November 2002, the veteran submitted a VA Form 9 
wherein he limited his appeal to specified issues which did 
not include entitlement to service connection for a duodenal 
ulcer.  In his testimony at the RO hearing in October 2003, 
he did not address the issue of duodenal ulcer disease, nor 
was it included in the Hearing Officer's description of the 
issues to be addressed at the hearing.  A supplemental 
statement of the case (SSOC) issued in December 2003 did not 
include the issue of whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for duodenal ulcer disease.  

Although in the Representative's Statement submitted in lieu 
of VA Form 646 in February 2004 the list of issues included 
service connection for duodenal ulcer, and in SSOCs issued in 
February and August 2004 the issue of service connection for 
duodenal ulcer was included, that was in error.  Since a 
substantive appeal was not received on the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for duodenal ulcer 
disease, the issue is not before the Board for appellate 
review.  

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's dry skin 
disorder was incurred in or aggravated by service, or that it 
was otherwise etiologically related to service, to include 
exposure to Agent Orange or other herbicide during service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hemorrhoids were incurred in or aggravated during his active 
military service.  


CONCLUSIONS OF LAW

1.  A chronic acquired skin disorder was not incurred in or 
aggravated by active service, to include as due to exposure 
to Agent Orange or other herbicide agent.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.307(a)(6) and (d), 3.309(e) (2004).

2.  A chronic acquired hemorrhoid disorder was not incurred 
in or aggravated by active service .  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303. (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim received in November 2000.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court of Appeals 
for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim, in 
pertinent part, for entitlement to service connection for a 
skin disorder and for hemorrhoids was received in November 
2000.  The RO sent notice regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence would be obtained by VA, to 
the appellant in April 2001 prior to the initial AOJ decision 
on his claim in October 2001.  The timing of the notice in 
this case was compliant with the statutory requirement that 
it precede the initial RO decision. 

The appellant was also advised, by virtue of a detailed 
November 2002 SOC and SSOCs issued in December 2003, February 
2004, and October 2004, of the applicable law and 
regulations, and what the evidence must show in order to 
substantiate his claim.  Further, the SOC issued in November 
2002 contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  

The notice letter indicated which evidence VA was responsible 
to obtain, and which evidence VA would make reasonable 
efforts to obtain on his behalf.  He was notified that he was 
to provide enough information about the records so that VA 
could request them from the person or agency that had them.  
He was further notified that "It's still your responsibility 
to make sure these records are received by us."  The April 
2001 letter also notified the veteran to let the RO know 
about any additional information or evidence that he wanted 
the RO to try to get for him.  Although this notice did not 
use the exact language of VA's regulation, 38 C.F.R. 
§ 3.159(b)(1), as it was issued prior to the promulgation of 
the regulation, the notice conveyed the essence of the 
subsequent regulation.  See Mayfield v. Nicholson, supra, 
slip op. at 30.  He was advised to provide identifying 
information for VA to assist in obtaining medical records.  
We therefore believe that appropriate notice has been 
provided in this case.  The appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

Although the notice letter did not state expressly what 
evidence was necessary to substantiate the claim, that degree 
of specificity has not been shown to be required in order for 
compliance with the first section 38 U.S.C.A. § 5103 notice 
requirement.  See Mayfield v. Nicholson, supra.  

The RO also notified the veteran's spouse by letters in May 
2001 and October 2001 that the veteran had reported on his 
claim that she might have personal knowledge which might help 
support his claim and requested that she furnish information.  
Subsequently, the veteran's spouse submitted a statement as 
lay evidence.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, the veteran wrote in 
March 2004 that he had no additional evidence to furnish.   

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

Service medical records are negative for any complaints, 
findings, or diagnosis of a skin disorder or hemorrhoids.  In 
late September 1969 the veteran was hospitalized for 
complaints of abdominal pain of unknown etiology.  Six days 
prior to admission he had developed pain of sudden onset and 
cramping character, similar to gas pains, in his right upper 
quadrant.  He had no vomiting, and his complaints were not 
indicated to be related to meals.  Two days prior to 
admission he had developed loose bowel movements.  He was 
first admitted to the lst Medical Battalion, and laboratory 
studies were negative except for a slight leucocytosis.  He 
was then referred to a Naval Hospital.  Laboratory studies 
were normal, and an intravenous pyelogram was normal.  During 
his hospitalization he was asymptomatic.  He was discharged 
to duty, noted to be fit for same, approximately ten days 
later.  The discharge diagnosis was abdominal pain of unknown 
cause.  In early December 1969 he had gastric pain for one 
day, with diarrhea after each meal..  He was treated with 
Donnatal and was to return if unimproved.  There were no 
further findings.  

His discharge examination in December 1969 was normal for the 
skin, anus, and rectum, and no pertinent complaints were 
reported.   

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in October 1972 with regard to a claim for an 
unrelated disorder.  The clinical findings showed his skin 
was normal, and there was no finding of hemorrhoids.  

In February 1988 the RO requested outpatient treatment 
records from 1970 to the date of the request, from the Dallas 
VA Medical Center.  The reply was that there were no records.  

In November 2000, the veteran submitted a claim for 
compensation or pension.  He claimed multiple disorders, to 
include chronic hemorrhoids that he said had begun 
approximately in 1968 in Vietnam.  He stated that the 
problems had continued and he was under treatment.  He also 
claimed that since 1968 he had suffered from dry/scaly skin 
and had used over-the-counter medications.  

Medical records submitted in May 2001 pertain to treatment 
for unrelated disorders, by Dr. L.S. and Dr. P.P.

VA outpatient treatment records from the VA health care 
facility in El Paso, Texas, show that the veteran was seen in 
December 2000 for his first VA health visit with a primary 
provider, with a new patient history and physical 
examination.  He had no complaints at that time.  Examination 
of the rectum revealed normal sphincter tone.  The assessment 
did not include any mention of a skin disorder or 
hemorrhoids.    

Records received from Dr. P.P. show that the veteran was 
admitted to a private hospital in May 1989 for evaluation of 
epigastric and left upper quadrant abdominal pain.  A rectal 
examination did not reflect any finding of hemorrhoids.      

In an October 2001 rating decision, the RO denied entitlement 
to service connection for a skin disorder and for 
hemorrhoids.  The veteran was notified of the decision by 
letter dated in October 2001.  

A lay statement from the veteran's wife received in August 
2001 contains her observations as to the veteran's behavior 
regarding an unrelated disorder.

In the veteran's notice of disagreement received in April 
2002, he reported that, although in the past his complaints 
of a skin condition were always answered with the observation 
that his skin was normal, recently at the VA clinic in El 
Paso he had been prescribed medications to control itching.  
He stated that every time he went to VA in El Paso to 
complain about hemorrhoids, it appeared that he did not have 
flare-ups.  He said he used over-the-counter medication and 
other medication given by a VA doctor for treatment of that 
condition.  

VA outpatient treatment records received in January 2002 
include a social worker's report as part of an Agent Orange 
examination in January 1994.  He reported that while 
stationed in Vietnam he suffered from stomach problems, 
possibly food poisoning, and had a skin rash on portions of 
his body while in Vietnam to which he did not pay much 
attention.  He claimed that he was examined after discharge 
at the VA outpatient clinic in Dallas with regard to a claim 
for other conditions.  He reported no other medical problems 
at that time.  In September 1994 he had complained of a rash 
on his face and legs.  

The veteran was afforded an Agent Orange examination in 
November 2000.  The pertinent clinical findings revealed good 
rectal tone, guaiac negative, dry skin, and onychomycosis.  
The social worker's report in January 2001 shows that the 
veteran's complaints included a rash.

At an examination for post-traumatic stress disorder, in 
October 2001, it was noted, in pertinent part, on Axis III 
that the veteran had gastrointestinal problems and foot 
fungus.  In November 2001 the veteran complained of a rash to 
his legs.  The assessment was dry skin dermatitis.  

In the veteran's substantive appeal, he claimed that he 
acquired a skin disorder in Vietnam known as "jungle rot," 
for which he was treated with powders.  At present, he said 
VA was treating the condition with ointments.  He also 
claimed that chronic hemorrhoids were acquired in Vietnam.

Although the veteran indicated in his substantive appeal that 
he wished to have a hearing before a Member of the Board at a 
local RO, in February 2003 he changed his request to a 
videoconference hearing at the VA office in El Paso.  

The veteran testified before a Decision Review Officer in 
October 2003 as to the skin rash he had in service, his 
present skin condition, and the treatment he was receiving.  
He believed his current skin condition was the same type skin 
condition that he had in service.  He testified that he had 
suffered with hemorrhoids in service, but never sought any 
medical attention and was not treated for them.  He said he 
had first sought treatment post-service in 1970 from a 
private doctor, Dr. D.N., who was now deceased.  His spouse 
testified as to her observations of the veteran's skin 
condition and an unrelated disorder.  

VA outpatient treatment records show that in January 2003 the 
veteran complained of hemorrhoidal discomfort and dry skin.  
The clinical findings showed rectal non-thrombosed external 
hemorrhoids.  The pertinent assessment was hemorrhoids and 
dry skin.

The veteran wrote in December 2003 that he did not receive 
any medication in Vietnam.  All that was issued was foot 
powder and mosquito repellent. 

VA outpatient treatment records show that in February 2004 
the veteran complained of chronic dry itching skin, and 
examination showed dry flaking skin on his lower legs.  He 
also stated that he had been having some rectal bleeding from 
his hemorrhoids.  

In March and May 2004 the veteran was provided a complete 
foot examination, and no active skin lesions, ulceration, or 
infection was noted.  Also in May 2004 the veteran was seen 
for a dermatology consultation for a dry itchy skin condition 
which had been going on for a long time.  He had a 
generalized dry skin, and some pigmentation on the exposed 
areas of the face and arms due to sun exposure.  He did not 
have any active eczematous eruption at the time, but he 
complained of an itching problem.  The impression was atopic 
eczema and ichthyosis.  Medication was prescribed, and he was 
to return in a year or so for another check-up.  

In March 2004 the veteran wrote that he had no additional 
evidence to submit.  Also received in March 2004 were lay 
statements from the veteran's spouse regarding her 
observations as to the skin condition and hemorrhoids.  In 
May 2004 the veteran complained of perennial perianal pains.  
A rectal examination found no bleeding and no hemorrhoids.  

At a VA C&P general medical examination in July 2004, the 
findings related to the veteran's skin were that there were 
no open sores and no hypoesthesia of either the upper or the 
lower extremities.  

III.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, service connection may be granted if the 
evidence shows that the claimed condition was observed during 
service or any applicable presumption period and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).

The Court held in Savage, supra, that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  10 Vet. App. at 497.  The 
only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a layperson's observation is 
competent.

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116, initially enacted in 1991.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103.  Among other things, the VEBEA removed the 
previous 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose from the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran (or his survivor, in a death claim) must show that he 
served in the Republic of Vietnam during the Vietnam era, 
under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  If no Agent Orange presumption applies, 
then the standard methods of establishing service connection 
may be utilized.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended beyond specific disorders, based upon 
extensive scientific research.  See, e.g., Notices, 68 Fed. 
Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 
Fed. Reg. 57,586-589 (1996).

IV.  Analysis

The veteran contends that his skin condition and hemorrhoids 
began in service and have continued since that time.  

Having reviewed the complete record, the Board finds that, 
for the reasons set out below, the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a skin 
disorder and for a hemorrhoid disorder.  

A.  Skin disorder

Having served in the Republic of Vietnam, the veteran is 
presumed to have been exposed to an herbicide agent, such as 
Agent Orange.  See Section 201 of the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

The presumption of service connection based upon exposure to 
herbicide agents is not for consideration in this case, as 
the veteran's claimed skin disorder, shown in the current 
record as dry skin and earlier also as onychomycosis, is not 
listed in 38 C.F.R. § 3.309(e).

The Secretary has determined that a presumption of service 
connection based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for several specified conditions, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59,232-59,243 (Nov. 2, 1999).

Service connection may alternatively be established by way of 
proof of actual direct causation, to show that herbicide 
exposure during service caused the claimed disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Although no presumption exists for the dry skin disorder or 
for onychomycosis, due to exposure to Agent Orange, the claim 
should nevertheless be developed under a direct service 
connection theory of entitlement under Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  See Combee v. Brown, supra, at 
1043-1044 (When a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.).

Although the veteran claims that he had a skin disorder in 
service, the service medical records are negative for 
complaints, evidence, or treatment of in-service incurrence 
of a skin disorder.  Further, at his discharge examination, 
his skin was evaluated as normal.  Slightly less than three 
years after service, at an October 1972 VA examination, his 
skin was normal.  

A social worker's report in January 1994 notes that the 
veteran reported having had a skin rash on his body while in 
Vietnam.  He complained of skin rashes, and indicated that 
was part of the reason he had sought an Agent Orange 
examination.  It is not clear from the record that an Agent 
Orange examination was completed at that time, but the 
veteran had an Agent Orange examination in November 2000, at 
which dry skin and onychomycosis were diagnosed.  Complete 
foot examinations in March and May 2004 showed no active skin 
lesions, ulceration or infection.  VA outpatient treatment 
records do show treatment for dry skin.  This medical 
evidence, however, does not provide a link between a current 
skin disorder and the veteran's service, or to symptomatology 
since service.  

B.  Hemorrhoids

Upon review, the Board finds that, although the veteran 
claims that he had hemorrhoids in service, the service 
medical records are negative for evidence of any complaints 
or treatment of in-service incurrence of hemorrhoids.  
Further, at his discharge examination, his anus and rectum 
were evaluated as normal.  The veteran has testified that he 
never sought medical attention for hemorrhoids in service.  
Although he testified that he sought private medical 
treatment in 1970 for hemorrhoids, records of which were 
unavailable, at October 1972 at a VA C&P examination there 
was no complaint, finding, or diagnosis of hemorrhoids.  
There was no finding of hemorrhoids when he was examined at 
the time of private hospitalization in May 1989.  

Although a rectal examination in May 2004 found no 
hemorrhoids, clinical findings in January 2003 showed rectal 
non-thrombosed external hemorrhoids.  Accordingly, although 
the most recent medical evidence of record is negative for 
any current hemorrhoid disorder, there is evidence of 
external hemorrhoids approximately 15 months earlier and, 
according to the veteran's statements, this is a condition 
which has periods of flare-ups.  However, there is no 
competent medical evidence of a link between a claimed 
hemorrhoid disorder and the veteran's service.  

C.  Conclusion

The veteran and his spouse are competent as laypersons to 
report that as to which each has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While they may 
sincerely believe that the veteran has current skin and 
hemorrhoid disorders attributable to his service, there is no 
evidence of record that either has any specialized medical 
knowledge.  Laypersons are not considered competent to offer 
medical opinions or diagnoses, and testimony to that effect 
does not provide a basis upon which to establish service 
connection.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opinion on 
matter requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's and his spouse's assertions 
are not competent medical evidence of a nexus between his 
claimed current skin disorder and hemorrhoid disorder and his 
active service, or of claimed continuity of symptomatology 
demonstrated since he left service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current skin disorder 
and hemorrhoid disorder began during service.  The 
documentary record is of high probative value.  There is no 
competent medical evidence that the veteran currently has a 
chronic acquired skin disorder or hemorrhoid disorder which 
has been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed skin disorder 
and hemorrhoid disorder and any continuity of symptomatology 
asserted by the veteran.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001) (per curiam); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Applying the criteria above to the veteran's claim, the Board 
must note that there is no competent medical evidence of 
record even suggesting a link between a current disability 
associated with a skin disorder and/or hemorrhoids and his 
military service.  As for the veteran's contentions asserting 
a claimed etiological nexus to service, the probative value 
of the positive evidence represented by his lay assertions is 
outweighed by that of the more objective negative evidence 
cited above, to include the negative service medical records.  
As discussed above, the veteran is not professionally 
competent to provide an opinion as to the etiology of his 
claimed disabilities.  See Routen, Espiritu, supra. 

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed skin disorder and hemorrhoid disorder are 
related to any incident during service.  Thus, the 
preponderance of the evidence is against granting service 
connection, either on a direct basis or on any presumptive 
basis.  Since the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for hemorrhoids is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


